Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 25-48 are pending in this application.



Response to Arguments

Applicant’s filing of a terminal disclaimer with respect to nonstatutory double patenting rejection have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 25-48 has been withdrawn. 

Applicant’s amendments with respect to claims directed to an abstract idea without significantly more have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 25, 35 and 45 has been withdrawn. 


Allowable Subject Matter

Claims 25-48 are allowed over the prior art of record.

Wyllie teaches a method of linking electronic database records that are related to the same member cluster set (see [0001], [0104]).  Fields within one or more records are evaluated (see [0021], “From each record, a plurality of identifiers are obtained, each of which should be expected to uniquely identify a member. The combinations are then put into clusters” where each “cluster” represents a record with “linked” field samples and where reach “record” represents a sample stored in a field).  Each evaluated record may contain one or more cross-linked record having at least two samples that are associated with different individuals (see [0021], [0061] “clusters” potentially contain records for “different members,” [0127]).  Wyllie classifies record data into clusters and seeks to cluster or link members with other related members (see Wyllie, Fig. 5, [0032], “calculating a similarity value for corresponding identifiers from pairs of combination in the cluster,” [0061], where cluster will “contain errors” when it does not possess “identifiers in records that were in fact associated with different members,” Fig. 6, [0098], “determined whether the deletion which has been made splits the cluster into two separate clusters” where “Cluster 33 consists of combinations 20, 23 and 25 to 28” represents one member and “cluster 34 consists of the single combination 29 only” represents a different member to correct error).

The prior art of record, alone or in combination with each other, does not expressly disclose a method to repair cross-linked biometric records to reduce a number of incorrect fields associated with a person, the person capable of having multiple records, comprising: receiving a set of biometric records, each biometric record containing at least one biometric sample stored in a field, one or more of the biometric records in the set of biometric records being a cross-linked biometric record having at least two biometric samples that are incorrectly associated with different individuals; performing cross-link resolution on the set of biometric records to reduce a number of incorrect biometric samples contained in record fields by searching for a match between a biometric sample, stored in a field of a first record, and a corresponding field in each of the other biometric records in the set of biometric records and, based on a matching threshold, declaring whether a match exists; performing, based on a number of matches, an action to reduce the number of incorrect fields, the action including removing one of the matching biometric samples from one of the first, biometric record and a second biometric record, and adding the removed biometric sample to the other of the first and second biometric record; and outputting at least one repaired biometric record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169